  Case 19-35694        Doc 27    Filed 03/12/20 Entered 03/12/20 07:19:03          Desc Main
                                   Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHISN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                       )
                                             )      CASE NO. 19 B 35694
Centoria Brisco,                             )      HON. DEBORAH L. THORNE
                                             )      CHAPTER 13
         DEBTOR.                             )
                                             )

                 NOTICE OF HEARING AND OBJECTION TO CLAIM 2-1

To:      Trustee Marilyn O Marshall, 224 S. Michigan Ave. Suite 800, Chicago, IL 60604;

         David M Katinsky, Chief, CTS-Northern, Tax Division, (DOJ) P.O. Box 55, Ben
         Franklin Station, Washington, DC 20044;

         Department of the Treasury, Internal Revenue Service, P.O. Box 7346, Philadelphia, PA
         19101-7346;

         United States Attorney, Civil Process Clerk, 219 S. Dearborn Street, Room 500, Chicago,
         IL 60604;

         Internal Revenue Service, Mail Stop 5014CHI, 230 S. Dearborn Street, Room 2600,
         Chicago, IL 60604;

         Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346;

         Associate Area Counsel, SB/SE, 200 West Adams Street, Suite 2300, Chicago, IL 60606;


      Please take notice that on April 15, 2020 at 9:30 a.m., I shall appear before the Honorable
Deborah L. Thorne in Courtroom 613 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached objection and you may appear if you so choose.
  Case 19-35694       Doc 27    Filed 03/12/20 Entered 03/12/20 07:19:03            Desc Main
                                  Document     Page 2 of 4



                                    PROOF OF SERVICE

The undersigned, an attorney, certifies that he sent this notice and the attached motion on March
12, 2020:

       David M Katinsky, Chief, CTS-Northern, Tax Division, (DOJ) P.O. Box 55, Ben
       Franklin Station, Washington, DC 20044;

       Department of the Treasury, Internal Revenue Service, P.O. Box 7346, Philadelphia, PA
       19101-7346;

       United States Attorney, Civil Process Clerk, 219 S. Dearborn Street, Room 500, Chicago,
       IL 60604;

       Internal Revenue Service, Mail Stop 5014CHI, 230 S. Dearborn Street, Room 2600,
       Chicago, IL 60604;

       Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346;

       Associate Area Counsel, SB/SE, 200 West Adams Street, Suite 2300, Chicago, IL 60606;

The Chapter 13 Trustee listed above via electronic notice; and the following parties via Regular
U.S. Mail:

With postage prepaid from the mail box located at 20 S. Clark Street 28th Floor, Chicago, IL
60603.

                                                                             /s/ Rigoberto Garcia
                                                                              Attorney for Debtor
                                                                     The Semrad Law Firm, LLC
                                                                     20 S. Clark Street, 28th Floor
                                                                               Chicago, IL 60603
                                                                                   (312) 913-0625
 Case 19-35694       Doc 27     Filed 03/12/20 Entered 03/12/20 07:19:03             Desc Main
                                  Document     Page 3 of 4



                 IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE NORTHISN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
IN RE:                            )
                                  )    CASE NO. 19 B 35694
Centoria Brisco,                  )    HON. DEBORAH L. THORNE
                                  )    CHAPTER 13
       DEBTOR.                    )
                                  )
                          OBJECTION TO CLAIM 2-1

       NOW COMES Centoria Brisco, Debtor, by and through Debtor’s attorneys, The Semrad
Law Firm, LLC, and hereby moves this Honorable Court to enter an Order regarding Claim 2-1;
Debtor states the following:

       1. That on December 19, 2019, the Debtor filed a petition for relief pursuant to Chapter

          13 Title 11 U.S.C.

       2. That this case has not yet been confirmed by this Honorable Court.

       3. That on January 6, 2020, the Internal Revenue Service (IRS) filed a Proof of Claim,

          Claim 2-1, in the total amount of $30,017.06 for Federal Income Tax liabilities. The

          claim allocates $22,195.31 as priority debt and $7,821.75 as general unsecured debt.

          Please see Exhibit A for Proof of Claim.

       4. Pursuant to Claim 2-1, Debtor owes $6,493.81 for 2016 Federal Income Tax

          liabilities which includes interest to petition date; said claim states Debtor’s 2016

          Federal Income Taxes are listed as estimated.

       5. Pursuant to Claim 2-1, Debtor owes $6,049.43 for 2017 Federal Income Tax

          liabilities which includes interest to petition date; said claim states Debtor’s 2017

          Federal Income Taxes are listed as estimated.

       6. Pursuant to Claim 2-1, Debtor owes $9,632.07 for 2018 Federal Income Tax

          liabilities which includes interest to petition date; said claim states Debtor’s 2018

          Federal Income Taxes are listed as estimated.
 Case 19-35694              Doc 27   Filed 03/12/20 Entered 03/12/20 07:19:03           Desc Main
                                       Document     Page 4 of 4



         7. Debtor has prepared the 2016 taxes and owes $1,019.00. Debtor has prepared the

               2017 taxes and owes $308.00. Debtor has prepared the 2018 taxes and owes

               $1,793.00.

         8. As detailed above, the priority portion of Claim 2-1 is allowed in the amount of

               $3,120.00.

         9. As detailed above, the general unsecured portion of Claim 2-1 is allowed in the

               amount of $7,821.75.

         10. Debtor respectfully requests this Honorable Court to Sustain Debtor’s Objection to

               Claim 2-1 filed by the IRS.

         11. Debtor has filed the instant case in good faith and is in a position to proceed with the

               Chapter 13 Plan of reorganization.

WHEREFORE, Centoria Brisco, Debtor, respectfully requests this Honorable Court enter an

Order:

         1.)           The priority portion of Claim 2-1 is allowed in the amount of $3,120.00; and

         2.)           The general unsecured portion of Claim 2-1 is allowed in the amount of

                       $7,821.75; and

         3.)           For any such further relief as this Court deems fair and just.

                                                                               Respectfully submitted,

                                                                        ___/s/ Rigoberto Garcia_____
                                                                               Attorney for the Debtor
                                                                          The Semrad Law Firm, LLC
                                                                         20 S. Clark Street, 28th Floor
                                                                                    Chicago, IL 60603
                                                                                      (312) 913-0625
